DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks
Applicants’ amendments overcome the 35 U.S.C. 112 second paragraph rejections previously applied to the original Claims 1-20, now canceled.  

Applicants have submitted a new independent Claim 21 and new dependent Claims 22-32 that depend from Claim 21.  Each new claim has different scope from Claims 1-20 that were previously examined, and as such, the new Claims 21-32, either individually or in combination, have not been previously examined. 

The prior art evidence of McMILLIAN (US2010/0095674) was provided to Applicants for review at the phone interview held on January 11, 2021.  Upon further review and reconsideration of new independent Claim 21 relative to the prior art evidence of McMILLIAN and in the interest of pursing compact prosecution on the case, the Examiner interprets at least new independent Claim 21 to read on McMILLIAN as follows:    

	An apparatus (vapor powered apparatus, title, Abstract, line 1, Figs. 1-7) comprising
		a fluidically closed loop system (McMILLIAN describes the fluid flow through the apparatus as a cycle continually repeated which is a characteristic representative of a closed loop system, ¶ 0025, last two lines, Fig. 1) that includes 

			wherein 
				the fluid storage tank (1) is configured to store the fluid in liquid form (structure 1 contains working fluid that is a liquid, ¶ 0022, line 4), 
				the vapor conversion chamber (22) defined by an airtight vessel (structure that “encases the boiler chamber 22”, ¶ 0022, lines 5-7) that encloses both a chamber portion (upper portion of 22 which is denoted at the arrow of the lead line associated with reference numeral 22, Fig. 1) and a heat means portion (heating source 20, ¶ 0022, line 6), wherein the enclosed heat means portion (20) of the vapor conversion chamber (22) provides thermal communication to the chamber portion of the vapor conversion chamber (¶ 0022, lines 7-9) the fluid in liquid form being supplied from the fluid storage tank (1) to the chamber portion of the vapor conversion chamber (22) that subsequently expands the fluid in liquid form in the chamber portion to produce a fluid in vapor form (¶ 0022, lines 7-9), the expanded fluid in vapor form being supplied from the chamber portion of the vapor conversion chamber (22) to the rotary motor (30) so as to power the rotary motor (¶ 0022, lines 9-11), and 
				the return pipe (the structure crossed by the lead lines of reference numeral 30 in Fig. 1) routing fluid that return to liquid form collected at a bottom of the powered rotary motor (30, if Fig. 1 is rotated 180 degrees, the portion of 30 where the return pipe is disposed is the bottom of 30) back to the fluid storage tank (1), and 
				wherein the fluid used in the fluidically closed-loop system (McMILLIAN describes the fluid flow through the apparatus as a cycle continually repeated which is representative of a closed loop system, ¶ 0025, last two lines, Fig. 1) is a non fossil fuel fluid (¶s 0018-0200). 


For the reasons described above the new claims submitted in the Response After Final Action will not be entered since the new claims have different scope not previously examined and new independent Claim 21 reads on the prior art evidence of McMILLIAN.  


/PAUL THIEDE/
Examiner, Art Unit 3746
Monday April 2, 2019

	
	
/Mary Davis/Primary Examiner, Art Unit 3746